Citation Nr: 9917304	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-04 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a benign osteochondroma 
of the right distal femur.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to October 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
January 1998 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.

The Board notes that the veteran was scheduled for a Travel 
Board hearing in Los Angeles, California, and given notice of 
the date and time thereof.  However, the veteran failed to 
appear for the hearing, and there is no indication of record 
that he requested that the hearing be postponed.  Thus, this 
appeal continues as though the veteran's request for a 
hearing had been withdrawn.  38 C.F.R. § 20.704 (d).


REMAND

The veteran contends that he injured his right knee in a slip 
and fall accident that occurred while he was in service, and 
that this accident aggravated a pre-existing right knee 
condition. 

Service medical records confirm that the veteran's right knee 
disorder pre-existed his entrance into active duty.  During 
the pre-induction physical examination, the service physician 
noted a "large firm bony prominence" on the medial aspect 
of the veteran's right knee.  A January 1966 X-ray 
examination of the veteran's right knee revealed a benign 
osteochondroma along the medial margin of the distal femur.  

On September 1, 1996, a "fairly large" osteochondroma, 
distal right femur "subject to continued and repeated 
injury" was diagnosed, and the service physician further 
noted that the veteran's right knee disorder existed prior to 
service. 

A Medical Board was convened in order to assess the veteran's 
fitness for service.  During a Medical Board examination on 
September 6, 1966, the veteran noted that he had previously 
experienced swollen or painful joints.  He also stated that 
he had "trouble with [his] right leg.  Constant injury from 
accident to accident."  

On September 23, 1966, a Medical Board physician opined that 
the veteran's osteochondroma was not incurred in the line of 
duty, but rather, was congenital, and also found that it was 
not aggravated by active duty.  The Medical Board's clinical 
record dated September 27, 1966, noted that the veteran 
"will have repeated complaints and will not carry out 
effective duty or get through basic training," and recommend 
that the veteran be separated from military service "as he 
is unfit . . . ."  The record reflects that the veteran was 
honorably discharged form service in October 1966.

Under 38 U.S.C.A. § 5107(a), a claimant has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim of 
entitlement to service connection is well grounded.  Grivois 
v. Brown, 6 Vet. App. 136 (1994); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  A well-grounded claim has been defined as 
being "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[section 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). 

The record reflects that, after the veteran submitted his 
claim for service connection, the RO requested that he submit 
any post-service medical records that might be pertinent to 
his claim.  In an undated letter sent to the RO in response 
to its request, the veteran reported that he had received no 
post-service treatment for his knee condition.  Notably, 
however, he stated that "[t]he doctors at the VA have all 
been wonderful to me."  In his January 1998 notice of 
disagreement, the veteran stated that "[t]he people at the 
VA have been great," and "[t]hank God for those pain 
killers the VA has allotted me."  In his substantive appeal, 
the veteran reiterated that "the VA has been great to me and 
I thank everyone over there for all the pills[,] elastic 
boots . . . and the advice."  

There is no indication of record, however, that the RO took 
any action, by way of obtaining pertinent records, based upon 
the veteran's statements indicating that he received medical 
attention at a VA facility.  In the instant case, the Board 
finds that the veteran's statements provide credible evidence 
that he received medical attention at a VA Medical Center.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that where the 
veteran has asserted that pertinent medical records are in 
existence and are in the Government's possession, any such 
records which are in existence are constructively of record.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The failure of the RO or the Board to consider any pertinent 
records of VA treatment which are in existence, even though 
not actually in the records assembled for appellate review, 
may constitute clear and unmistakable error.  The fact that 
there is evidence of record suggesting that the veteran's 
right knee disorder was not aggravated by service does not 
abrogate VA's duty to collect and review all the evidence 
within its possession.  Because these records are in VA's 
"possession" pursuant to Bell, but are not yet associated 
with his claims file, the Board concludes that a remand is 
required on the facts of this case. 

Accordingly, this case is remanded for the following:

1.  The RO should request that the 
veteran identify the VA Medical Center(s) 
wherein he received treatment for his 
right knee disorder.  The RO should 
obtain these records and associate them 
with the claims file.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board, if otherwise 
in order, for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

